
	
		II
		111th CONGRESS
		1st Session
		S. 307
		IN THE SENATE OF THE UNITED STATES
		
			January 22, 2009
			Mr. Wyden (for himself
			 and Mr. Crapo) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  provide flexibility in the manner in which beds are counted for purposes of
		  determining whether a hospital may be designated as a critical access hospital
		  under the Medicare program and to exempt from the critical access hospital
		  inpatient bed limitation the number of beds provided for certain
		  veterans.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Critical Access Hospital
			 Flexibility Act of 2009.
		2.Flexibility in the
			 manner in which beds are counted for purposes of determining whether a hospital
			 may be designated as a critical access hospital under the Medicare
			 program
			(a)In
			 generalSection 1820(c)(2)(B) of the
			 Social Security Act (42 U.S.C.
			 1395i–4(c)(2)(B)) is amended—
				(1)in
			 clause (iii), by inserting (or 20, as determined on an annual, average
			 basis) after 25; and
				(2)by adding at the
			 end the following flush sentence:
					
						In
				determining the number of beds for purposes of clause (iii), only beds that are
				occupied shall be
				counted..
				(b)Effective
			 dateThe amendments made by this section take effect on January
			 1, 2010.
			3.Critical access
			 hospital inpatient bed limitation exemption for beds provided to certain
			 veterans
			(a)In
			 generalSection 1820(c) of
			 the Social Security Act (42 U.S.C. 1395i–4(c)) is amended by adding at the end
			 the following new paragraph:
				
					(3)Exemption from
				bed limitationFor purposes
				of this section, no acute care inpatient bed shall be counted against any
				numerical limitation specified under this section for such a bed (or for
				inpatient bed days with respect to such a bed) if the bed is provided for an
				individual who is a veteran and the Department of Veterans Affairs referred the
				individual for care in the hospital or is coordinating such care with other
				care being provided by such
				Department.
					.
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply to cost
			 reporting periods beginning on or after the date of the enactment of this
			 Act.
			
